Citation Nr: 0122498	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a right shoulder dislocation, status post 
surgical repair, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a left shoulder dislocation, status post 
surgical repair, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
spondylolysis of the lumbar spine at L5, with back strain, 
currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in May 1999 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
disability ratings for service-connected right and left 
shoulder disabilities to 10 percent each, and denied an 
increased (compensable) disability rating for his service-
connected lumbar spine disability.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
causes some limitation of function, but is not productive of 
ankylosis, limitation of motion of the arm to the shoulder 
level, impairment or deformity of the humerus, dislocation at 
the scapulohumeral joint or of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement. 

2.  The veteran's service-connected left shoulder disability 
is productive of a moderate deformity consistent with 
disability that occurs with malunion of the humerus.

3.  The veteran's service-connected lumbar spine disability 
is productive of slight limitation of motion.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for a service-connected right shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (2000).

2.  The schedular criteria for a disability rating of 20 
percent disability for a service-connected left shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5202 (2000).

3.  The schedular criteria for entitlement to a 10 percent 
disability rating for a service-connected lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected disabilities is greater than the assigned 
disability ratings reflect.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Turning to the evidence of record, the veteran's service 
medical records reveal that he sustained recurrent 
dislocations of both shoulders during service.  He underwent 
surgery (Magnus-Stack repairs) of the right shoulder in April 
1973 and for the left shoulder in August 1973 to correct his 
recurrent bilateral shoulder dislocations.  In March 1974, a 
physical evaluation board recommended that, because of his 
right and left shoulder disabilities, the veteran should be 
transferred to the temporary disability retired list.  The 
veteran's DD 214 shows that this resulted in separation from 
active duty service, effective April 5, 1974.  A November 
1975 physical evaluation board recommended that the veteran 
be permanently separated from service due to his right and 
left shoulder disabilities.  

The relevant post-service medical evidence includes an April 
1999 VA examination, which recounts the relevant medical 
history.  The veteran did not report any dislocation of his 
shoulders since the surgery during service, but he did 
complain of popping and occasional pain.  Objectively, there 
were scars on each shoulder that were flat, non-tender, and 
non-adherent.  Range of motion of the shoulders was as 
follows:  elevation was to 150 degrees on the right and 145 
degrees on the left; external rotation was to 70 degrees on 
the right and 90 degrees on the left; and internal rotation 
was to 45 degrees on the right and 50 degrees on the left.  
There was no muscular atrophy identified, no weakness to 
resistance testing, no evidence of fatigability, no pain 
elicited on motion of the shoulders, and the shoulder joints 
were noted to be stable.  Examination of the low back 
revealed no tenderness or muscle spasm upon palpation.  Range 
of motion studies showed forward flexion to 75 degrees and 
lateral bending to 25 degrees, bilaterally.  The veteran 
stood and walked on toes and heels without difficulty.  After 
5 squats he became dyspneic, but this increase in fatigue was 
attributed to his cardiac disability.  Leg raises were to 60 
degrees bilaterally with no pain on elevation; further 
elevation of the legs was prevented by hamstring tightness.  
There was no evidence of weakness or instability of the back.  
The diagnoses were as follows:  shoulder dislocation, 
chronic, bilateral, status post healed arthroplasty, with 
some limitation of motion; and spondylolysis L5 without 
evidence of disability.  Contemporaneous X-rays reports of 
the shoulders and lumbar spine were reviewed by the examiner.  
Images of the right shoulder revealed no evidence of fracture 
or dislocation, but there was minimal early degenerative 
changes involving the right acromioclavicular joint and the 
glenohumeral joint.  The left shoulder exhibited a metallic 
orthopedic staple in the neck area of the left humerus and 
there was a small area of radiolucency in the acromion 
process.  The lumbosacral spine exhibited no evidence of 
fracture, dislocation, arthritic changes, or other 
abnormalities.  

VA treatment records dated in March 2000 show that the 
veteran was seen for chronic bilateral shoulder pain and 
chronic low back pain.  It was noted that the veteran used a 
lumbar support intermittently, which provided him with some 
relief from the pain.  

I.  Shoulder Disabilities

The veteran's shoulder disabilities are currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5202-5203.  Diagnostic 
Code 5202 sets forth the schedular criteria for impairment of 
the humerus.  A 30 percent disability rating is assignable 
for recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements (a 20 
percent rating is assigned if the joint is minor), while a 20 
percent disability rating is for assignment for infrequent 
episodes and guarding of movement only at shoulder level.  If 
there is malunion involving the humerus accompanied by a 
marked deformity, a 30 percent disability rating is 
assignable (or 20 percent if the joint is minor), or a 20 
percent rating is for assignment when there is moderate 
deformity. 

Diagnostic Code 5203 provides the schedular criteria for 
impairment of the clavicle and scapula.  A 20 percent 
disability rating is for assignment if there is dislocation 
of the clavicle or nonunion of the clavicle with loose 
movement.  A 10 percent disability rating is for assignment 
if there is nonunion without loose movement, or malunion of 
the clavicle.  Other disability ratings may be assigned, 
however, as impairment of the clavicle may be evaluated by 
rating the impairment of function of a contiguous joint. 

The Board observes that pursuant to the May 1999 rating 
decision, the RO apparently assigned the 10 percent ratings 
based on impairment of the clavicle or scapula.  It was 
apparently determined that a rating higher than 10 percent 
was not warranted because there was no evidence of loose 
movement, recurrent dislocation, or deformity.  

With regard to the right shoulder disability, the Board finds 
that an increased disability rating is not warranted because 
the medical evidence does not show that there is dislocation 
of the clavicle, or nonunion of the clavicle with loose 
movement.  Nor may a disability rating in excess of 10 
percent be assigned by considering impairment of a contiguous 
joint, as the medical evidence shows no ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, no 
compensable limitation of motion of the left arm under 
Diagnostic Code 5201, and no impairment of the left humerus 
as described under Diagnostic Code 5202, including a moderate 
deformity, as X-rays of the right shoulder reveal only 
minimal early degenerative changes involving the right 
acromioclavicular joint and the glenohumeral joint.  
Additionally, given that the examiner found no pain on motion 
and there was no evidence of fatigability, the Board finds 
that a higher rating on account of functional impairment due 
to pain, etc., is not warranted in accordance with applicable 
regulations.  38 C.F.R. § 4.40 (2000) (functional loss may be 
due to pain, but only when supported by adequate pathology 
and evidenced by the behavior of the claimant).  In other 
words, there is no indication in the record that the examiner 
found any basis for concluding that the veteran experiences 
functional debility beyond that already contemplated by the 
10 percent rating.

Concerning the left shoulder disability, however, the Board 
takes note of the X-ray reports describing a metallic 
orthopedic staple in the neck area of the left humerus and a 
small area of radiolucency in the acromion process.  
Resolving all reasonable doubt in favor of the veteran 
consistent with the language of 38 C.F.R. § 4.7, the Board 
finds that the veteran's left shoulder disability more nearly 
approximates the criteria for a 20 percent rating on account 
of disability consistent with that which occurs with malunion 
of the humerus accompanied by a moderate deformity.  A 
disability rating in excess of 20 percent is not warranted, 
however, as there is no evidence of recurrent dislocation of 
the left shoulder since his surgery in service, ankylosis of 
the left scapulohumeral articulation under Diagnostic Code 
5200, or compensable limitation of motion of the left arm 
under Diagnostic Code 5201.  As with the right shoulder, 
there is no indication that the veteran experiences 
functional losses due to pain or other symptoms that were 
evident to the VA examiner, and which warrant a higher rating 
by application of 38 C.F.R. § 4.40.

To summarize, upon review of the medical evidence of record 
and the applicable laws and regulations, the Board finds that 
while a disability rating in excess a of 10 percent for a 
right shoulder disability is not warranted, an increased 
rating to 20 percent is warranted for his service-connected 
left shoulder disability.  (It should also be pointed out 
that the veteran has scarring of the shoulders, but there has 
been no suggestion that the scars are symptomatic in any way.  
See 38 C.F.R. § 4.118 (2000).)

II.  Low Back Disability

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which sets 
forth the criteria for rating lumbosacral strain.  The 
maximum (40 percent) rating is for application when the 
symptoms are severe, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating is for assignment when there is characteristic pain on 
motion, while a noncompensable disability rating is assigned 
for slight subjective symptoms.  

The Board also notes that Diagnostic Code 5292, which 
provides the criteria for rating limitation of motion of the 
lumbar spine, is applicable to the veteran's disability.  
Under this regulation, a 40 percent disability rating is 
assigned for severe limitation of motion, a 20 percent 
disability rating is assignable for moderate limitation of 
motion, and a 10 percent disability rating is assigned for 
slight limitation of motion. 

In its May 1999 rating decision, the RO apparently determined 
that the assignment of a noncompensable disability rating was 
in order because the medical evidence demonstrated that the 
veteran's lumbar spine exhibited full painless range of 
motion and otherwise was not productive of any disability.  
The Board disagrees.  Although it is true that the April 1999 
examiner found no symptoms of pain, tenderness, weakness, 
etc., limitation of motion of the lumbar spine was evident, 
as the veteran could only forward flex to 75 degrees and 
lateral bend to 25 degrees bilaterally.  Thus, the Board 
finds that the assignment of a 10 percent disability rating 
for slight limitation of motion under Diagnostic Code 5292 is 
warranted based on this evidence.  However, without more 
restricted motion or evidence of pain, weakness, 
fatigability, or other symptoms attributable to his low back 
disability, the assignment of a 20 percent rating for 
moderate limitation of motion is not warranted.   Moreover, 
as there is no evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion in standing position, 
the assignment of a 20 percent rating under Diagnostic Code 
5295 for lumbosacral strain is not warranted. 

As for whether application of 38 C.F.R. §§ 4.40, 4.45 (2000) 
would allow for a higher rating, the Board notes that 
functional losses such as those due to pain were not 
identified on VA examination.  Additionally, it was 
specifically noted that there was no evidence of weakness of 
the back.  As noted in the discussion regarding the 
shoulders, functional loss may be due to problems such as 
pain, but only if supported by adequate pathology and 
objectively confirmed.  38 C.F.R. § 4.40.  Absent the showing 
of such problems, a rating higher than 10 percent is not 
warranted.

III.  Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with the enactment of this law.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

With regard to the Veterans Claims Assistance Act of 2000 and 
newly promulgated regulations, the Board notes that the 
veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to substantiate his 
claims, and have therefore satisfied the notification 
requirements.  Additionally, a VA examination has been 
conducted to ascertain the level of disability caused by 
service-connected shoulder disabilities and lumbar spine 
disability.  The Board therefore finds that the record as it 
stands is adequate to allow for review of the claims 
addressed above and that no further action by the RO is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).


ORDER

A disability rating in excess of 10 percent for a service-
connected right shoulder disability is denied. 

A rating of 20 percent for service-connected left shoulder 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating of 10 percent for service-connected low back 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



